Citation Nr: 1757810	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for stress fractures of the legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to December 1974.  The Veteran received an administrative discharge based on hardship.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Pursuant to a request from the Veteran for a Board hearing, VA scheduled him for a hearing in October 2016.  The Veteran then requested another hearing date.  VA rescheduled him for a new hearing date in September 2017.  See Correspondence (August 2017 and September 2017).  The Veteran failed to report for the scheduled hearing date and there has been no report of good cause for his failure to report for that hearing.  Therefore, the request for a hearing in this appeal is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has recharacterized the PTSD claim more broadly as a claim for an acquired psychiatric disorder to more broadly reflect that the Veteran seeks service-connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

It is noted that, although VA issued to the Veteran a Statement of the Case on multiple issues, he has appealed only the issues pertaining to psychiatric disorder, right knee disability, and stress fractures of the legs.  See VA Form 9 (February 2011).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including PTSD, is not shown in service; an acquired psychiatric disorder, first shown many years after service, is not attributable to service; and a confirmed diagnosis for PTSD related to in-service stressor is not shown at any time during this appeal.
2.  A right knee disability is not shown in service and arthritis is not shown within the initial post separation year; the post service medical findings for right knee disability are not attributable to service.

3.  Stress fractures are not shown in service; and competent evidence showing stress fractures of the legs or residuals of stress fractures is not shown at any time during this appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2017).

2.  The criteria for service connection for right knee disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for stress fractures of the legs are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA examinations were not conducted as there is no indication of disability incurred in or aggravated by service.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II. Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, right knee disability, and stress fractures of both legs.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  It is noted that VA provided the Veteran with notice of the information or evidence required to establish his PTSD claim to include the requirement for an in-service stressor.  See VCAA/DTA Letter (September 2008).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Psychiatric Disorder - PTSD

VA received a claim for PTSD from the Veteran in June 2008.  At that time, he reported that, "[w]hile working in the separation center one of my jobs was to unload bags from planes.  Later found out these were body bags."  See VA Form 21-4138 (June 2008).  See also VA Form 21-4138 (August 2008).  In September 2008, the Veteran provided VA with a statement concerning his alleged stressor events in service.  He reported an incident in basic training where he developed stress fractures, was unable to do anything, and felt like people looked down on him.  He described this experience as "very disappointing."  He also reported an incident where he unloaded bags from planes while awaiting his formal hardship separation to be completed and that these were "body bags" from Vietnam.  See VA Form 21-0781 (September 2008).  See also, VA Form 214138 (January 2009).
Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD.  An acquired psychiatric disorder including PTSD is not shown in service.  Acquired psychiatric disorders other than PTSD are first shown many years after service separation and are not attributable to service.  Also, a confirmed diagnosis for PTSD related to in-service stressor is not shown at any time during this appeal.

STRs reflect no mental health complaints or findings for psychiatric disorder.  Report of separation examination dated in December 1974 reflects normal clinical evaluation of the psychiatric system and the Veteran denied depression or excessive worry, nervous trouble, and frequent trouble sleeping.

VA treatment records show that from August to September 1989 he was an inpatient for drug and alcohol dependence in a treatment program.  There was no mention of service or in-service trauma.  See VA Form 10-1000 (December 2010).  An ATU [alcohol treatment unit] note reflects a military history of training as a radio operator, attaining rank of E-1, and a General Discharge before going overseas due to family issues.  Mental status exam showed no acquired psychiatric disorder-his mood and affect were described as appropriate although mild anxiety was noted, but no diagnosis for PTSD or any other acquired psychiatric disorder was given.  Discharge diagnoses were drug dependence, mixed substance abuse, and alcohol abuse.  See Medical Treatment Record - Government Facility (December 2010).

VA treatment records dated in 2008 reflect that the Veteran had a mood disorder related to a general medical condition.  See Medical Treatment Record - Government Facility (June 2008).  VA treatment record dated in September 2008 includes a social worker note that the Veteran was being seen for treatment of PTSD and cocaine addiction.  An April 2009 VA treatment note reflects that the Veteran presented to enroll in a program for PTSD.  He provided a history of treatment for mood disorder and was noted to have completed a form that suggested he has PTSD.  An April 2009 VA psychological assessment reflects that the Veteran was homeless and referred for evaluation.  At that time, the Veteran reported to the VA medical provider that he had been diagnosed with mood disorder and PTSD.  See Medical Treatment Record - Government Facility (December 2010).  A PTSD screen dated in April 2009 was negative for PTSD.  A VA intake record dated in August 2009 reflects that the Veteran was admitted to housing due to homelessness.  At this time, he reported service from August 1964 to April 1975, which the Board notes is inaccurate, and in the Vietnam War.  See Medical Treatment Record - Government Facility (December 2010).  An August 2009 VA mental health note reflects a diagnosis for drug abuse and depressive disorder status post stroke.  A discharge summary dated in August 2009 reflects a diagnosis for depression.  See Medical Treatment Record - Government Facility (December 2010).

The medical evidence shows no indication that the Veteran has any acquired psychiatric disability attributable to service.  Although the post service medical records show that the Veteran had diagnoses for mood disorder and/or depression, these diagnoses were many decades after his service separation and have not been attributed to service by competent evidence.  While the Veteran is competent to report his symptoms and treatment, he is not competent to diagnose himself with a mental disorder related to service as he lacks the requisite training or expertise.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, his opinion has diminished probative value.

With regard to PTSD, the medical evidence shows no confirmed diagnosis for PTSD in accordance with 38 C.F.R. § 4.124.  The notations for PTSD in the record appear to reflect a consideration of PTSD in the initial intake of the Veteran and his inaccurate report of a prior diagnosis for PTSD.  Notably, the record shows that a PTSD screen was negative and the most recent mental health records show no diagnosis for PTSD.  The Board has considered the Veteran's reported stressors.  However, the medical evidence shows no indication that the Veteran has any psychiatric disability related to either stressor incident reported.

Weighing the evidence of record, the Board finds that the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.

Right Knee Disability

VA received a claim for VA pension in February 2006 related to stroke.  At this time, the Veteran did not report having any knee disability related to service.  In February 2008 correspondence, the Veteran reported that he had knee swelling and this was accepted as a claim for service connection for a knee disorder.  See VA Form 21-4138 (February 2008).  In September 2008 correspondence, the Veteran reported that, as part of his therapy at a VA medical center in 1988, he ran a mile every morning and was diagnosed during this time period with loose cartilage in his knees causing him pain.  See VA Form 21-4138 (September 2008).  In February 2011, the Veteran argued that he had right knee trouble at age 14 and this was aggravated by service.  See VA Form 9 (February 2011).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a right knee disability.  A chronic right knee disability is not shown in service; arthritis is not shown within the initial post separation year; and the post service medical findings for right knee disability are not attributable to service.

STRs reflect no complaints or findings for abnormal right knee pathology.  Report of entrance examination dated in February 1974 reflects normal clinical evaluation of the lower extremities and the Veteran reported a history of a swollen knee at age 14, which the examiner explained was due to left knee trauma and involved no subsequent problems.  Report of separation examination dated December 1974 reflects normal clinical evaluation of the lower extremities.  On the history part of that exam, the Veteran denied knee problems.

VA treatment record dated in September 1989 reflects that the Veteran was able to jog 1.7 miles without stopping with little problems noted.  X-rays dated in September 1989 of the left knee shows no abnormalities to include any evidence of bony injury.  See Medical Treatment Record - Government Facility (December 2010).  VA treatment records dated in late 2007 reflects findings for internal derangement of the right knee, acute medial right knee pain with squatting (no trauma).  A December 2007 note reflects complaints of recurrent right knee medial pain with squatting 1 week ago, without trauma or injury.  The Veteran reported that this was similar to an episode in 1989 and that he had been diagnosed by MRI with torn cartilage.  He denied surgery.  See Medical Treatment Record - Government Facility (February 2008).  VA treatment records dated in 2009 reflect arthralgias of both knees.  An April 2009 note reflects that, by history, the Veteran injured his knees in 1974.  See Medical Treatment Record - Government Facility (December 2010).

The Board accepts that the Veteran is competent to report injury to the right knee in service and problem such as recurrent knee problems since service.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, the Board finds that his report of a right knee disability incurred in or aggravated by service is not credible because it is incongruous with STRs and, in particular, his service separation examination with a medical history dated in December 1974.  Also, his suggestion that he had a preexisting right knee condition aggravated by service lacks credibility because his STRs show a history of left knee injury at age 14, not the right knee; and there is no persuasive evidence of any preexisting disorder of either knee aggravated by service.  In this regard, it is noted that a veteran is considered to have been in sound condition when examined, accepted, and enrolled for active service, except for those conditions noted at entrance into service; and only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  The Veteran had no defects of the knees noted on service entry.  Therefore, the Veteran's statements have diminished probative value.

The Board assigns greater probative value to the service separation examination dated in 1974 coupled with the many years intervening service separation and the first documented right knee complaints and abnormal findings.  These are more probative than the Veteran's statements and opinion as the STRs were prepared by skilled, neutral medical professionals after examination of the Veteran.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.

Stress Fractures

The Veteran claims that he was diagnosed with stress fractures of both legs during basic training and that this was attributed to "running and training with combat boots."  He states that, in February 1974, "After showing me the x-rays, my duty was limited."  He reports that his legs have been swelling with athletic activities since his diagnosis in service.  See VA Form 21-4138 (February 2008).  See also VA Form 21-4138 (June 2008).  He later reported that his stress fractures occurred in April or May 1974.  See VA Form 2104138 (June 2008).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for stress fractures of the legs.  Stress fractures are not shown in service for either leg, and competent evidence showing stress fractures of both legs or residuals of stress fractures is not shown at any time during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

STRs reflect no complaints or findings for abnormal bone pathology of either leg.  Report of service separation examination dated in December 1974 reflects normal clinical evaluation of the lower extremities and the Veteran denied a history of broken bones and bone deformity.  Although he reported cramps in his legs, he did not report a history of stress fractures of either leg and denied having any illness or injury other than those noted in this exam.  The Veteran further denied that he had been treated for anything other than minor illnesses in the last five years.  VA treatment records dated since 1989 have been associated with the claims file.  These records show no findings for old stress fractures of the legs, or any current stress fractures or residuals of stress fractures.

The Veteran is competent to report his symptoms and treatment, such as, leg pain.  Although the Veteran reports having seen x-rays in service showing stress fractures, the STRs include no imaging studies and service separation examination only 10 months after service entry shows no history of stress fractures.  While the Veteran is competent to report what was told to him by a doctor, he is not competent to diagnose himself with stress fractures as this is a medical determination that typically requires diagnostic imaging tests and he lacks the requisite medical expertise.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Furthermore, the Veteran's claim of in-service stress fractures more than 30 years after service does not comport with the available STRs, which shows normal clinical evaluation of the lower extremities at service separation and no history of stress fractures of the legs.  Therefore, the Veteran's report of having had stress fractures in service has little probative value.

To the extent that the Veteran suggests that x-rays taken in service are missing from the STRs, which would document his stress fractures, the Board finds that remand for a search of the alleged missing x-ray evidence is not warranted as this would serve no useful purpose since there is no evidence of any disability of the legs during this appeal, other than the knees as addressed above.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Also, the Veteran's report in February 2009 that he saw the x-rays and "had never seen anything like that before" is incongruous with his service separation examination and medical history dated in December 1974.  See VA Form 21-4138 (February 2009).

The Board notes that the Veteran has not presented any medical evidence showing either that he had stress fractures of the legs in service or showing any post service medical findings for old stress fractures of the legs attributable to service.  Absent evidence of a current disability, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for a right knee disability is denied.

Service connection for stress fractures of the legs is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


